Citation Nr: 1033707	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.  

2.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from June 1975 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In November 2006 the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In February 2007 the Board issued a decision in which it denied 
the Veteran's appeal.  The Veteran appealed that Board decision 
to the U.S. Court of Appeals for Veterans Claims (Veterans 
Court).  In April 2006 the Veterans Court granted a joint motion 
of the Veteran and the Secretary of Veterans' Affairs (the 
Parties), vacated the February 2007 decision, and remanded the 
issues to the Board for compliance with the instructions in the 
joint motion.  

The Board remanded this matter to the RO via the Appeals 
Management Center (AMC) in February 2009.  The matter has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran did not have a cold injury of his upper or lower 
extremities during his active service.  

2.  The Veteran has never had residuals of a cold injury.  

3.  The Veteran's left hammertoes had onset during his active 
service.  

4.  The Veteran had no disease or injury of his left or right 
foot, other than hammertoes, during active service and has not 
had a disability due to any disease or injury of either foot 
other than hammertoes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cold injury of any 
extremity have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for residuals of any 
disease or injury of the Veteran's right foot or left foot, other 
than hammertoes, have not been  met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for service connection for hammertoes of the 
Veteran's left foot have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In July 2004 VA the Veteran filed a claim for service connection 
for frostbite and for hammertoes of both feet.  Service 
connection was granted for hammertoes of the right foot in the 
January 2005 rating decision but denied as to residuals of 
frostbite and hammertoes of the left foot.  The Veteran has 
contended that he was scheduled for foot surgery in-service on 
the day that he was separated from active service and that he 
suffered frostbite during service. 

In his June 2005 substantive appeal the Veteran reported that his 
service treatment records document that he fell during service 
injuring his shoulder and feet.  He testified during the Board 
hearing that, during service, his feet got excessively cold, he 
was treated, his skin was painful and discolored from his toes to 
his ankles, and he had persistent pain.  November 2006 Board 
hearing transcript at 3-4.  He testified that he was exposed to 
extreme cold in a silo, was treated at the base infirmary, and 
transferred to a hospital in town.  Id. at 5-6

Service treatment records document that the Veteran reported pain 
in the toes of both feet of one month duration in January 1976.  
He was assessed with bilateral hammertoes and the objective 
findings were large callous buildup on the toes with 2nd and 3rd 
toes of both feet extra long.  Service treatment records are 
absent for any mention of complaints or findings regarding injury 
due to cold weather exposure.  

Importantly, during treatment of the hammertoes, no reference was 
made to a problem with frostbite. 

Service treatment records from February and March 1976 document 
that the Veteran fell, landed on his shoulder, and complained of 
pain of the left shoulder.  Contrary to the Veteran's June 2005 
assertion, neither those notes, nor any other service treatment 
notes, document an injury of his feet from any fall during 
service.  The Board finds the documentation in the service 
treatment records to be more probative than the Veteran's 
characterization of that documentation because the documentation 
is unambiguous, detailed, and unremarkable.  Hence, the Board 
finds as fact that the service treatment records do not show that 
he injured his feet in a fall during service.  

Included with the service treatment records are reports of 
medical examination and medical history dated April 14, 1976, 12 
days prior to the date listed on his DD 214 as the date when he 
was separated from active duty.  The report of medical 
examination includes that he had normal clinical evaluations of 
his feet, upper extremities, lower extremities, skin, and 
neurologic system.  A note in this report includes that he had 
common colds in the winter, cramps in his legs after walking all 
day, a painful shoulder which had resolved, recurrent back pain, 
and "[f]oot trouble, refers to hammerhead toes.  Has foot 
irritation after a lot of walking, from shoes."  

In the report of medical history the Veteran reported that he 
either then had, or had previously had, foot trouble.  He 
indicated that he had undergone foot surgery on both feet, which 
he reported as "1 month from now."  He also reported, with 
regard to a question as to whether he had ever had any illness or 
injury other than those already noted, that he had a left 
shoulder injury about two months earlier.  There is no indication 
from this report that he suffered any symptoms of injury 
resulting from exposure to cold weather, providing factual 
evidence against his own claim at this time.  

In his application for VA benefits the Veteran stated that he was 
scheduled for foot surgery at the military base hospital in Minot 
North Dakota but was discharged a day before the scheduled 
surgery.  He explained his claim stating that he "developed 
hammer toes because of frostbite from the cold exposure in Minot 
North Dakota."  He also reported that he had been receiving 
treatment for his feet at the VA hospital in Memphis Tennessee 
for at least the previous twenty years.  

VA orthopedic treatment notes from October 2003 note that the 
Veteran complained of numerous joint pains, including of his 
feet.  The note indicates that the Veteran had previously had 
right foot metatarsal head resections.  The physician conducted 
an examination of the Veteran's lower extremities including his 
feet.  She found a hammertoe deformity of the right 2nd toe with 
mild hallux valgus of the right foot.  He had a short 5th 
metatarsal.  He also had plantar fasciitis callosities noted at 
the 2nd metatarsal head on the right.  X-rays showed multiple 
metatarsal head resection of the right foot with a hallux valgus 
procedure.  She also noted that the Veteran had a healed 5th 
metatarsal fracture of the left foot.  She provided a relevant 
diagnosis of right 2nd hammertoe.  There is no mention of 
residuals of any cold injury.  

Importantly, although the Veteran was evaluated for a rash of his 
lower extremities, he did not mention any frostbite injury and 
the physician diagnosed only diffuse dermatitis of the bilateral 
lower extremities, providing more evidence against the claim that 
he has had a problem with the residuals of frostbite since 
service.   

In November 2004, the Veteran underwent a VA examination of his 
feet at the Memphis VA Medical Center (VAMC).  The examiner 
listed a history as provided by the Veteran which follows what 
the Veteran reported to the RO.  In addition, the Veteran 
reported that, upon discharge from military service, he worked a 
construction job for a period of time but his feet gradually 
worsened.  He reported that in the early 1990s he underwent 
surgery of the right foot for hammertoes of all the small toes.  
He also reported that he wore metatarsal braces for a long period 
but was not currently doing so.  

Physical examination revealed a slight deformity about the right 
hind foot.  He had mild cava varus foot on the right, significant 
hallux valgus deformity clinically almost reducible to neutral, 
and well healed incision about the dorsum of the feet.  He had 
deformities of the joints of the right toes.  His left foot was 
normal on physical examination.  

X-rays of his right foot showed changes after the metatarsal head 
incisions as well as deformities of the joints of the toes.  X-
rays of the left foot revealed an old healed 5th metatarsal shaft 
fracture of unknown age.  

The examiner assessed the Veteran as having severe right foot 
deformities including hammertoeing.  He stated "I do believe 
that these deformities could be related to the frostbite, which 
he sustained while in the service, although he only has 
unilateral abnormalities, the left foot is essentially normal 
except for the rash but from an orthopedic standpoint it's not 
problematic."  

There is no indication that the examiner reviewed the Veteran's 
service treatment records or any documented medical history.  His 
statement that the Veteran could have his right foot deformities 
because of in-service frostbite presupposes that the Veteran had 
frostbite during service.  As there is no objective evidence of 
this (and actually affirmative evidence against such a finding) 
and the examiner did not refer to any physical findings to 
independently indicate that the Veteran had frostbite during 
service, his reference to the Veteran having "frostbite" during 
service is based solely on the Veteran's report that he had 
frostbite during service.  As the service treatment records show 
no reports of frostbite and as the more recent examination in May 
2009, after examination of the Veteran and review of the claims 
file, found no evidence of frostbite or frostbite residuals,  the 
statement regarding frostbite found in the 2004 examination 
report is outweighed by this other evidence which the Board finds 
more probative.  

In a statement dated in January 2006, the Veteran's 
representative provided argument that the Veteran believed that 
he was entitled to service connection for hammer toes of the left 
foot and for residuals of frostbite and explained that the 
Veteran "has indicated that he was exposed to cold weather while 
on active duty when his job duties required him to check security 
and maintenance in the cold weather while stationed in North 
Dakota.  He feels that his cold weather exposure affected his 
feet."  

This argument draws into question the Veteran's assertion that he 
suffered from frostbite during service.  From the face of the 
January 2006 argument it appears that the Veteran's understanding 
of frostbite is not consistent with "cold injury" due to 
exposure to cold but is more in line with simply having cold 
feet.  

In this regard, the Board is not suggesting that the Veteran was 
not exposed to cold during service, or that he had cold feet at 
one point or more during service.  The Board simply finds that, 
based on detailed medical records both before and after service, 
the Veteran did not have frostbite. 

In June 2007, the Veteran again underwent VA examination of his 
right foot.  This examination included review of the Veteran's 
medical records but not of his claims file.  The examiner noted 
that since 2005 the Veteran had undergone two surgeries of his 
right foot, an August 2006 fusion of the first metatarsal joint 
in August 2006 and removal of hardware in March 2007.  

On examination, the Veteran had no symptom involving his left 
foot.  Left foot examination was completely normal, providing 
highly probative evidence against this claim.  Right foot 
examination revealed that his right foot was 3.5 centimeters 
shorter than his left foot.  Due to his surgery he no longer had 
any toe deformity.  There was no evidence of any other deformity.  
Right foot x-rays revealed only the problems with his toes.  
Under a heading for past surgical history is listed only the 2006 
and 2007 right foot surgeries.  

May 2008 x-rays of the Veteran's complete right foot showed post-
surgical changes from previous osteotomy of the metatarsals and 
2nd and 3rd proximal phalanges, subluxation of the 5th proximal 
phalanx at the osteotomy site with the metatarsal, fusion of the 
1st metatarsal phalangeal joint with osteotomy, sclerosis and 
partial fusion of the 2nd proximal interphalangeal joint at the 
osteotomy site, degenerative changes throughout the tarsal bones 
and bony mineralization decreased.  

May 2008 x-rays of his complete left foot revealed well 
maintained joint spaces, and a bony deformity of the 5th 
metatarsal likely related to prior trauma.  

June 2008 VA treatment records for physical rehabilitation 
consult include review of the Veteran's medical records.  
Although there is an account of a service history inaccurately 
reported by the Veteran of multiple foot traumas and injuries 
there is no mention of any surgery at VA prior to the right 
metatarsal resection in 2006.  Thus, even if one accepts that the 
Veteran underwent VA surgery of his feet earlier than 2006 there 
is clearly no record of such surgery.  Moreover, as the 
clinicians who have treated him for his foot problems have never 
expressed any concern in not having the records of that surgery, 
the records are apparently of no clinical significance.  

During the Board hearing the Veteran's representative asked him 
about his claimed frostbite.  As to surgery he stated that he did 
not have surgery during service and had surgery in Memphis at a 
VA medical center.  November 2006 Board hearing at 6.  He 
testified that the treatment consisted of the following "they 
wanted to have surgery on both of them and I told them 
[inaubible] have it on one so first I had surgery on my right 
foot (inaudible) they did have another one (inaudible) they 
messed it up."  Id. at 7.  He also testified that he went for 
treatment of his feet several times during service.  Id. at 7.  

VA treatment records from March 2006 include the report that the 
Veteran was complaining of right forefoot pain.  This report 
states that he had surgery of the forefoot in the mid 1980s that 
involved correction of hallux valgus deformity along with 
metatarsal head resection of the lesser toes.  The Veteran 
reported that his right foot pain had gotten progressively worse.  

At that time the Veteran underwent a clinical physical 
examination.  The right foot showed an incision transversely 
across the plantar aspect of the forefoot and an incision over 
the medial aspect of the hallux metatarsophalangeal joint, as 
well as the 3rd web space.  The clinician stated that the Veteran 
had a hammertoe deformity of the 2nd toe and claw toe deformity 
of the 3rd and 4th toes as well as a hallux valgus deformity at 
the hallux metatarsophalangeal joint.  X-rays from July 2005 
showed post surgical changes about the lesser toes as well as 
hallux valgus deformity and hallux metatarsophalangeal joint 
narrowing.  The plan was for reconstructive right forefoot 
surgery.  

Notes from April 2006 include the report from the Veteran had 
metatarsal head resections, at 2 to 5, and a bunionectomy in the 
1980's, at the Memphis VAMC.  These 2006 notes are from the 
Memphis VAMC.  

The reason for the April 2008 joint remand was that the Parties 
agreed that the examination relied on by the Board in its 
February 2007 was an inadequate examination.  In compliance with 
the directions contained in the Board's February 2009 remand, the 
Veteran underwent another VA examination in May 2009.  The 
examiner indicated that he had reviewed the Veteran's claims file 
and he provided a history from both the claims file and interview 
with the Veteran.  

During the May 2009 examination the Veteran reported that during 
service he fell in a silo, suffered frostbite of the hands and 
feet, was unconscious for a period of time, awoke to find that 
"leeches were sucking the dead blood of my hands" (as quoted in 
the May 2009 medical examination report), that his hands 
occasionally become black and blue in the cold but he has no 
sensitization or hyperhidrosis, but does have occasional numbness 
of the hands at night.  The Veteran also reported that he had 
undergone surgery for hammertoes of the right foot.  

Physical examination of the Veteran skin revealed none of the 
following:  Pigmentation or temperature changes, edema, atrophy, 
ulceration, fungus or other infection, or scarring due to cold 
injury.  He had intact nails, normal hair growth, his skin was 
warm and dry, and he had no neurologically deficits.  
Orthopedically there was no pain or stiffness of any joints 
affected by cold injury.  He had hammertoe deformity of the right 
first three toes and of the left second, third, and fourth toes, 
no pes planus, no callus, no loss of tissue of the digits, no 
swelling, erythema, or warmth, but he did have mild tenderness on 
palpation of the toes and feet.  Vascularly, he had normal 
arterial findings and there was no sign of Raynaud's.  X-rays of 
his hands were normal.  X-rays of his right foot showed extensive 
surgical examination.  X-rays of his left foot showed an old 5th 
metatarsal fracture.  

After stating the above findings the examiner provided one 
diagnosis - bilateral hammertoes.  

In his discussion, the examiner noted that the Veteran's service 
treatment records revealed no evidence of history of cold 
exposure and that on physical examination the examiner could not 
appreciate any evidence of cold exposure.  He stated that the 
service treatment records did discuss bilateral hammertoes in 
1976 and that the condition was evident on physical examination.  
The examiner stated that the left foot 5th metatarsal fracture 
was an incidental, unrelated finding.   

As to the Veteran's reported history of frostbite during service, 
the Board finds his account incredible.  He reported that he lost 
consciousness and awoke to find leeches attached to his hands.  
There is no in-service report of any event that resembles his 
2009 account.  He stated this for the first time during that 
examination.  Prior to that he reported only that he served in 
cold weather.  The Board finds that if such a dramatic event 
occurred, the Board would expect to find some notation of the 
event in the service treatment records, particularly in this case 
where the treatment records contain such reports a chest cold 
with throat fullness, a complaint of bruised feet in January 
1976, and the February 24, 1976 report that he fell on his left 
shoulder the night before and could not sleep the previous night.  

Moreover, in his April 1976 report of medical history for 
separation from active service he indicated that he had never had 
any periods of unconsciousness.  The Board places greater 
reliance on the reports made closer to the alleged event during 
service than to the Veteran's reports made over thirty years 
later in the context of an examination to determine if disability 
compensation is warranted.  In short, he would have no 
discernable motivation to not report such an unusual event during 
service, considering his other less dramatic reports during 
service, and there is now likely a perceived motivation of 
enhancing his claim for disability benefits.  

In this regard, it is important to note that the Board is not 
finding against this claim simply because the medical records do 
not support this finding, but because the medical records and the 
Veteran's own past statements provide evidence against this 
claim. 

The evidence just described presents a mixed view as to whether 
the Veteran has any disability of his left foot at all.  Clinical 
evidence tends to show that he does not.  However, the most 
recent VA examination, from May 2009, includes a diagnosis of 
"bilateral" hammertoes.  As this examiner was specifically 
focused on determining what abnormal conditions were present as 
to either foot, the Board finds this report the most probative.  
Based on this report and the report of during service of 
bilateral hammertoes the Board finds that the preponderance of 
the evidence shows the Veteran to have hammertoes of the left 
foot which had onset during his active service.  Hence service 
connection must be granted for hammertoes of the left foot.  The 
nature and extent of this disability is not before the Board at 
this time. 

As to his right foot, service connection is already in place for 
hammertoes of that foot.  The examiner diagnosed hammertoes and 
no other disorder or abnormality during the May 2009 examination 
report.  Reviewing the clinical evidence, there is a showing of a 
shortened right foot which is first described following his foot 
surgeries in 2006 and 2007.  As this treatment addressed his 
hammertoes of the right foot, the resultant shortening, to the 
extent that this is a disability, is part and parcel to that 
disability for which service connection has already been 
established.  

As to any other disability of the right foot, none was found 
during the most recent examination.  The Board has not ignored 
the earlier reports or the argument presented by the Veteran's 
representative - particularly in January 2009.  Those reports, 
however, refer to problems with his toes, such as hallux valgus 
of the metatarsophalangeal joint.  The grant of service 
connection for disability of the toes of his right foot, 
described as hammertoes, the Board finds to encompass all 
disability of the toes of his right foot.  This is because 
whether the Veteran has hammertoes, a disorder of the metacarpal 
joint described somewhat differently, degenerative changes of the 
toes of his right foot, or calluses due to the hammertoes, 
disability would be rated in the same manner, whether by analogy 
or otherwise.  

In other words, he has disability of the toes of his right foot 
and whether this is described as hammertoes, degenerative 
changes, or calluses, it is not reasonable that the disability  
suffered, which is what is rated, would be distinguishable based 
on such terminology.  No other disability is found.  

Based on the above, the Board finds that the Veteran did not have 
a cold injury during service and has never had any residuals of a 
cold injury.  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  To be present as a current 
disability, the claimed condition must be present at the time of 
the claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  Hence his appeal as to this issue must be 
denied.  

As to his left foot, the evidence supports a finding that he has 
left foot hammertoes which had onset during service.  Hence, 
service connection is warranted for disability resulting from 
that condition.  With regard to the Veteran's right foot, the 
award of service connection for hammertoes encompasses disability 
of the Veteran's right foot present during the pendency of his 
claim and appeal as such disability involves the toes of his 
right foot and are not distinguishable, at least as to rating 
disability, from that condition.  The evidence is not so evenly 
balanced as to these issues so as to allow application of the 
benefit-of- the- doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letters 
dated in July 2004 and March 2006.  These letters informed the 
Veteran of what evidence was required to substantiate the claims 
for service connection and of the Veteran's and VA's respective 
duties for obtaining evidence.  The 2006 letter provided notice 
as to how VA assigns disability ratings and effective dates.  

Although all of the notice was not provided prior to the initial 
adjudication by the RO, the AMC readjudicated the claims by 
issuance of a supplemental statement of the case in April 2010.  
This, along with the sufficient opportunity to participate 
meaningfully in the processing of his claims, has cured the 
timing defect in the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  He therefore has not been 
prejudiced by the timing defect.  See generally Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA benefits).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and service 
treatment records.  An adequate examination was afforded the 
Veteran in May 2009.  That examination was in compliance with the 
Board's February 2009 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Board is aware of the Veteran's report of surgery of his feet 
at the Memphis Tennessee VAMC facility in either the 1980s or 
1990s.  Although records of his treatment at that institution 
from the 2000s are associated with the claims file there are no 
records from the 1980s or 1990s associated with the claims file.  
Given that the Board and the clinician who examined the Veteran 
in May 2009 have considered all available records which provide 
evidence as to the nature of disability of the Veteran's feet 
during the entire period on appeal, that service connection has 
been established for the disabilities of his feet during the 
appeal period, and that the evidence shows that he has not had 
residuals of cold injuries at any time on appeal, the lack of 
those records, which are apparently unavailable as clinicians 
have not mentioned the records, has not resulted in any prejudice 
to the Veteran and there is no reason to delay adjudication of 
this appeal due to any defect in VA's duty to assist in obtaining 
such records.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection is granted for hammertoes of the Veteran's 
left foot; the appeal is denied as to all other issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


